DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Harunaga et al. (WO 2015162952 A1), hereinafter Harunaga, in view of Watanabe et al. (US 8492004 B2), hereinafter Watanabe, and further in view of Warren (US 5527404 A).
Regarding claim 1, Harunaga discloses a steering apparatus (Fig. 1) comprising:
a rack bar 9 (Fig. 9 and Title) configured to turn a turning target wheel (Pg. 1, line 24 of Translation);
a gear housing 10 (Fig. 1) including a rack bar containing portion 11 and a bracket portion 14 (Fig. 1); and

wherein the bracket portion 14 is made from a metallic material (Pg. 2, lines 50-51 of Translation) and is provided at the rack bar containing portion 11 (Fig. 1-6)
wherein the bracket portion 14 includes a cylindrical portion (Fig. 1) and is coupled with the frame of the vehicle (Pg. 2, lines 68-69 of Translation).
Harunaga does not disclose an engagement protrusion portion provided between the bracket portion and a frame of the vehicle, the frame being made from a metallic material,
wherein the engagement protrusion portion is made from a metallic material having a higher degree of hardness than the metallic material of the bracket portion and the metallic material of the frame of the vehicle, and protrudes toward a vehicle frame side on which the frame of the vehicle is located, and
wherein the engagement protrusion portion abuts against a plastically deformable portion of the frame of the vehicle with the bracket portion and the frame of the vehicle coupled with each other with use of a coupling member.
Watanabe teaches (Fig. 1, 3, 4 & 5) an engagement protrusion portion 11 (Fig. 3) provided between the bracket portion 1B and the frame 1A,
wherein the engagement protrusion portion 11 is made from a metallic material having a higher degree of hardness than the metallic material of the bracket portion and the metallic material of the frame (Abstract), and protrudes towards a frame side 1A (bottom end as shown in Fig. 3) on which the frame 1A is located, and

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Harunaga by using an engagement protrusion portion between the bracket portion and vehicle frame as disclosed by Watanabe because the engagement protrusion portion increases the friction coefficient between the bracket portion and the vehicle frame member, resisting slip between the two parts (Abstract of Watanabe).
The use of metal in the manufacture of vehicle frames is old and well known in the art.  Warren also teaches that the frame can be made from a metallic material (Col. 1, lines 25-40; ‘aluminum alloys’).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Harunaga and Watanabe by making the frame from a metallic material as is conventional in the art and as disclosed by Warren because making the vehicle frame from an aluminum alloy makes the frame less dense, stronger, and corrosion resistant. The metallic material can also enhance the stiffness of the frame, and provide environmental benefits when compared to alternatives (Col. 1, lines 25-40 of Warren).
	Regarding claim 2, Harunaga in view of Watanabe and Warren also teaches an annular member 10B (Fig. 4A, 4B, 5A & 5B of Watanabe) provided between the bracket portion 1B and the frame of the vehicle 1A (Fig. 1 of Watanabe),

Regarding claim 3, Harunaga in view of Watanabe and Warren also teaches that the coupling member 2A is a bolt (Col. 8, lines 31-32 of Watanabe state 2A are high-strength bolts) including a male portion (Fig. 1 of Watanabe, shaft connected to 2A), and
wherein the bracket portion 1B includes a female portion (Fig. 1 of Watanabe, hole denoted by arrow N) coupled with the male portion of the bolt 2A (Fig. 1 of Watanabe shows the bolt 2A engaged with the hole in both the frame 1A and the bracket 1B).
Harunaga in view of Watanabe and Warren does not disclose the use of a screw as the coupling member instead of a bolt. However, the examiner notes that the interchangeability of screws and bolts is well-known in the art. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention by using screws instead of the bolts disclosed by the combination of Harunaga in view of Watanabe and Warren, because the screw system facilitates assembly and provides an alternative to securing the components together.
Regarding claim 6, Harunaga in view of Watanabe and Warren also teaches that the annular member 10 includes a bracket-side engagement protrusion portion 11 (Fig. 3 of Watanabe), and
wherein the bracket-side engagement protrusion portion 11 is provided on an opposite side from the engagement protrusion portion 11 in the direction in which the 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Harunaga, Watanabe and Warren by including a bracket-side engagement protrusion portion as disclosed by Watanabe because the engagement protrusion portion raises frictional resistance to slip between the parts (Col. 2, line 18 of Watanabe).
Regarding claim 8¸ Harunaga in view of Watanabe and Warren also teaches that the engagement protrusion portion 11 has a circular outer shape (Fig. 5A of Watanabe) in cross section perpendicular to a direction in which the coupling member 2A is inserted into the cylindrical member (coupling member 2A is inserted through hole 12 in Fig. 5A of Watanabe), and
wherein the engagement protrusion portion 11 also includes an inclined portion (Fig. 3 of Watanabe) where a diameter of the circular outer shape gradually reduces from a bracket side on which the bracket is located toward the vehicle frame side in the direction in which the coupling member is inserted (Fig. 3, 5A & 5B of Watanabe; bracket portion is top side in Fig. 5B, which shows the engagement protrusion portion 11 with an inclined portion where the diameter reduces from the top side to the bottom side in Fig. 5B).
Regarding claim 10, Harunaga in view of Watanabe and Warren also teaches that the inclined portion is in parallel with the direction in which the coupling member 2A is inserted (vertical direction in Fig. 5B of Watanabe), and

Regarding claim 11, the claimed phrases “wherein the bracket portion is a cast product” and “wherein the engagement protrusion portion includes a poured portion poured in the bracket portion” are being treated as a product by process limitation; that is the casting and pouring processes would impart no structural difference when compared to the product described by Harunaga, Watanabe and Warren. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. Additionally, it would have been obvious to cast the bracket portion and/or pour the engagement protrusion portion into the bracket portion because casting and pouring/molding are well-known methods of metal forming in the art, as they are cost effective and easily repeatable.
Allowable Subject Matter
Claims 4-5, 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO-892 form teach rack and pinion housing fastening methods of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870.  The examiner can normally be reached on Monday - Thursday 8 a.m. - 5:30 p.m. and Friday 9 a.m. - 1 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3616



/SCOTT F. UNDERWOOD/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616